Citation Nr: 1420886	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  06-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for right knee arthritis, rated as 20 percent disabling prior to April 1, 2009. 

2.  Entitlement to an increased disability rating for right patellofemoral syndrome status post arthroscopy (right knee instability), rated as 20 percent disabling prior to April 1, 2009.

3.  Entitlement to an increased disability rating for status post unicompartmental right knee replacement (right knee replacement), rated as 30 percent disabling from April 1, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 20, 2011.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to April 1986, September 1989 to December 1989, and September 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a June 2008 rating decision, the RO recognized the fact that the Veteran's right knee had underwent a replacement on February 6, 2008, recharacterized the right knee arthritis and instability as status post unicompartmental knee replacement, and assigned a single 30 percent rating effective from April 1, 2009. 

In March 2009, the Veteran withdrew his personal hearing request.  In April 2011 and in June 2013, the Board remanded the above claims for further development.


FINDINGS OF FACT

1.  At all times prior to April 1, 2009, the most probative evidence of record shows that the Veteran's right knee arthritis was not manifested by flexion of the knee limited to 45 degrees or extension of the knee limited to 10 degrees, even taking into account his complaints of pain.

2.  At all times prior to April 1, 2009, the most probative evidence of record shows that the Veteran's right knee instability was not manifested by severe instability.

3.  At all times prior to April 1, 2009, the most probative evidence of record shows that the Veteran's right knee disability was not manifested by ankylosis or impairment of the tibia and fibula.

4.  At all times from April 1, 2009, the most probative evidence of record shows that the Veteran's right knee replacement is not manifested by objective evidence of severe weakness or severe painful motion or impairment approximating such level of severity, ankylosis, extension of the knee limited to 30 degrees even taking into account his complaints of pain, or impairment of the tibia and fibula.

5.  At all times prior to June 20, 2011, the most probative evidence of record shows that the Veteran did not have one service-connected disability rated at least 60 percent disabling or two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling because he was service-connected for a major depressive disorder rated as 30 percent disabling from March 27, 2000, to June 19, 2011; gastritis as 10 percent disabling from February 12, 1999, and 30 percent disabling from August 14, 2005; a low back disability as 10 percent disabling from February 12, 1999; a fifth metatarsal disorder as 0 percent disabling from July 13, 1993; a left hip disorder as 0 percent disabling from February 12, 1999; right knee arthritis as 10 percent disabling from February 24, 2000, and 20 percent disabling from April 29, 2004, to April 1, 2009; right knee instability as 10 percent disabling from July 13, 1993, and 20 percent disabling from September 1, 1997, to April 1, 2009; and right knee replacement as 30 percent disabling from April 1, 2009 (not taking into account the temporary 100 percent rating from February 6, 2008, to March 31, 2008) and his service-connected disabilities did not preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  At all times prior to April 1, 2009, the criteria for a rating in excess of 20 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

2.  At all times prior to April 1, 2009, the criteria for a rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5257 (2013).

3.  At all times from April 1, 2009, the criteria for a rating in excess of 30 percent for right knee total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5055 (2013).

4.  At all times prior to June 20, 2011, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that in letters dated in May 2004, July 2004, March 2006, November 2008, December 2009, April 2011, and June 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the subsequent letters followed by a readjudication of the claims in the December 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Further, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statement of the case, the supplemental statement of the case, and the Remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Jackson VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He was provided VA examinations and/or medical opinions were obtained in June 2004, February 2007, July 2007, November 2008, February 2010, June 2011, and August 2013.  The Board finds the VA examinations and opinions are adequate for rating purposes because after a comprehensive examination of the claimant and either taking a detailed history from the claimant or a review of the record, the examiners provided an opinion as to the severity of his right knee disorders as well as his other service connected disabilities that allows the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries; Dyment.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran asserts that his right knee disorders met the criteria for higher evaluations and he is unable to work because of his service connected disabilities.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Right Knee Disorders

A September 2002 rating decision bifurcated the rating for the Veteran's service-connected right knee disorder - confirming and continuing a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 and granting a separating 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 because of lost motion due to arthritis.  Thereafter, a April 2003 rating decision changed the criteria for rating the first part of the Veteran's right knee disorder from Diagnostic Code 5259 to 38 C.F.R. § 4.71a, Diagnostic Code 5257, granted the right knee disorder a 20 percent rating under Diagnostic Code 5257 due to instability, and confirmed and continued a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for lost motion due to arthritis.  Subsequently, a June 2004 rating decision confirmed and continued a 20 percent rating for the Veteran's right knee disorder under  Diagnostic Code 5257 due to instability and granted a higher 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 because of lost motion due to arthritis.  Lastly, a June 2008 rating decision recognized the fact that the Veteran's right knee had undergone a replacement on February 6, 2008, recharacterized the right knee arthritis and instability as status post unicompartmental knee replacement, and rated it under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The record thereafter shows that the Veteran's right knee disorder was granted a single 100 percent rating under Diagnostic Code 5055 from February 6, 2008, to April 1, 2009, and a single 30 percent rating from April 1, 2009.  

In adjudicating this claims it has not overlooked that the total rating in effect for the Veteran's right knee disability (20 percent for instability under Diagnostic Code 5257 and a separate 20 percent for arthritis under Diagnostic Code 5010) prior to April 1, 2009, was reduced when VA re-characterized it as status post right knee replacement and assigned a single 30 percent rating under Diagnostic Code 5055 from April 1, 2009.  However, a review of the record on appeal also reveals that at the time of this re-characterization the Veteran's combined disability rating did not decrease.  In fact, it went up from 70 percent to 80 percent.  Therefore, despite the total rating in effect for the Veteran's service-connected right knee disability being reduced, the Board finds that the regulation governing rating reductions (38 C.F.R. § 3.105(e) (2013)) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, (for knee replacement (prosthesis)), a 100 percent rating is to be assigned for 1 year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or severe weakness in the affected extremity a 60 percent rating is warranted.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.   If extension of the knee is limited to 45 degrees a 50 percent rating is in order.   

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability.  VAOPGCPREC 23-97 (July 1, 1997).

The Board notes that at the June 2004 VA examination the Veteran's complained of right knee pain with swelling.  He indicated that his standing was limited to 15 minutes and after that time he had swelling.  He also reported that he was recently ordered a brace and he uses a cane for long walks.  On examination, the right knee was slightly swollen and he had joint line tenderness.  He had pain-free flexion to 130 degrees that did not change after repetition.  There was mild atrophy of the quadriceps muscle.  Additionally, he had some weakness and fatigability.  However, the right knee ligaments were stable, Drawer and Lachman's tests were negative, and there was no instability. 

At the July 2007 VA examination, the Veteran complained of right knee pain, instability, as well as a catch and pop all made worse by walking.  He wore a knee brace and complained of daily flare-ups and at these times his knee became warm.  On examination, his gait was normal.  However, the right knee was larger than the left and warm with fluid.  The pain free range of motion of the right knee was 6 to 36 degrees and, while the overall range of motion of the knee reduced from 6 to 104 degrees to 6 to 90 degrees after repetition, the pain free range of motion stayed the same.  Stability testing was normal.  McMurray's was positive for pain and crepitus.  

At the February 2010 VA examination the Veteran reported that following his February 2008 knee replacement he continued to have problems with right knee pain with increased pain and swelling after standing from 15 to 20 minutes.  He stated that he could only walk for short periods and his driving time was restricted.  He thereafter complained of intermittent catching and locking in his right knee as well as giving way.  The Veteran also reported that he sometimes used a cane.  On examination, he walked with a slight limp and without using a cane.  The range of motion of the right knee was 0 to 115 degrees with pain at end point but no additional lost motion after repetition.  There was minimal swelling and significant tenderness to palpation but no crepitus.  There was no ligament instability. 

At the June 2011 VA examination the Veteran continued to complain of right knee pain that pain increased with more than short periods of weight bearing.  He reported pain with squatting and climbing.   He also reported that he periodically used a cane.  On examination, the range of motion of the right knee was 0 to 110 degrees with pain throughout but no additional lost motion after repetition.  There was tenderness but no swelling.  There was no ligament instability.  X-rays showed a stable prosthesis and mostly stable degenerative joint disease.

The Board also notes that VA treatment records periodically document the Veteran's complaints and/or treatment for right knee pain and instability.  However, nothing in these treatment records show his adverse symptomatology, including lost range of motion and instability, to be worse than what was reported at the above VA examinations except to note that his history included receiving injections and a total knee replacement on February 6, 2008, with a second surgery later than same month because of an infection.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). (In providing this opinion the Board is excluding the adverse symptomatology seen in treatment records dated from February 6, 2008, to March 31, 2008, because the Veteran already received a 100 percent rating based on this adverse symptomatology for this time period under Diagnostic Code 5055.)

a.  Right Knee Arthritis prior to April 1, 2009

As to an increased rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Veteran's functional losses did not equate to the criteria required for a compensable rating for limitation of extension under Diagnostic Code 5261 and at best yielded results that approximated a 20 percent rating for limitation of flexion under Diagnostic Code 5260.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  Moreover, these findings were not reproduced on other VA examinations or outpatient evaluation.  This is true at all times prior to April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.


b.  Right Knee Instability prior to April 1, 2009

As to an increased rating under Diagnostic Code 5257, at the June 2004 VA examination Veteran reported that he had been ordered a knee brace, at the July 2007 VA examination he was wearing a knee brace, and at the later examination he complained of knee instability.  However, both examiners opined that the right knee was stable and these medical opinions are not contradicted by any other medical opinion of record prior to April 1, 2009.  See Colvin.

Therefore, the most probative evidence of record showed that the Veteran's right knee instability was not manifested by adverse symptomatology that equated to at least "severe" recurrent subluxation or lateral instability prior to April 1, 2009, because it was stable.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent for right knee instability were not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is true at all times prior to April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.

c.  Other Criteria Used for Rating Knee Disabilities prior to April 1, 2009

As to an increased rating under Diagnostic Code 5256 for ankylosis, the Board notes that while the range of motion of the right knee was restricted at both VA examinations, the record on appeal never shows it being ankylosed.  In the absence of ankylosis, the Board may not rate his service-connected right knee disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an increased rating is not warranted for the Veteran's right knee disability under Diagnostic Code 5256.  This is true at all times prior to April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.

As to an increased rating under Diagnostic Code 5262 for impairment of the tibia and fibula, the Board notes that the record on appeal is negative for this adverse symptomatology.  See, for example, the X-ray taken at the June 2004 VA examination.  Therefore, the Board finds that an increased rating under Diagnostic Code 5262 must also be denied.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  This is true at all times prior to April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.

As to an increased rating under Diagnostic Code 5258 for dislocated semilunar cartilage, under Diagnostic Code 5259 for removal of the semilunar cartilage when symptomatic, and under Diagnostic Code 5263 for Genu recurvatum, the Board notes that the disability rating already assigned the Veteran's service connected right knee disorder meets or exceeds the maximum rating possible under these code sections.  Therefore, an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times prior to April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.

d.  Right Knee Replacement from April 1, 2009

As noted above, on February 6, 2008, Veteran underwent a total right knee replacement.  Also as noted above, from April 1, 2009, the Veteran has received a single 30 percent rating for his right knee disorder under Diagnostic Code 5055.

To warrant an increased rating, the Veteran therefore has to show either chronic residuals of severe motion limitation or weakness (which would warrant a 60 percent rating under Code 5055) or that he has impairment warranting an intermediate level of disability (40 or 50 percent) under Diagnostic Codes 5256, 5261, or 5262.  

As to an increased rating under Diagnostic Code 5055, the post-April 1, 2009, record documents the Veteran's subjective complaints of pain as well as documents objective evidence of minimal swelling and significant tenderness to palpation at the February 2010 VA examination and tenderness at the June 2011 VA examination.   However, at the June 2011 VA examination there was no longer objective evidence of swelling.  Moreover, at neither examination was there crepitus or instability.  Furthermore, the range of motion of the right knee was at least 0 to 110 degrees which ranges are not even compensable under either Diagnostic Code 5260 or Diagnostic Code 5261.  In this regard, while the June 2011 VA examiner also reported the Veteran's claims of pain throughout his range of motion, the Court has explained that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In the present case, there is simply no evidence of additional functional loss due to pain because the VA examiner in June 2011 also reported that the right knee's range of motion did not change after repetition.  Therefore, the Board finds that while the term "severe painful motion" and "severe weakness" is not defined by regulation, it must mean more than the adverse symptomatology being manifested by the Veteran during this time period.  Therefore, the Board finds that the criteria for a higher 60 percent rating are not met under Diagnostic Code 5055.  This is true at all times from April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.

As to an increased rating under Diagnostic Code 5256 for ankylosis, the Board notes that while the range of motion of the right knee was restricted at the above VA examinations, the record on appeal never shows it being ankylosed from April 1, 2009.  In the absence of ankylosis, the Board may not rate his service-connected right knee disability as ankylosis.  Johnston.  Consequently, an increased rating is not warranted for the Veteran's right knee disability under Diagnostic Code 5256.  This is true at all times from April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.

As to an increased rating under Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Veteran's functional losses do not equate to the criteria required for at least a 40 percent rating because extension of the right knee is not limited to 30 degrees because he had full right knee extension and noncompensable limitation of flexion from April 1, 2009.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times prior from April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.

As to an increased rating under Diagnostic Code 5262 for impairment of the tibia and fibula, the Board notes that the record on appeal is negative for this adverse symptomatology at all times from April 1, 2009.  See, for example, VA examinations dated in February 2010 and June 2011 including the X-rays taken at the June 2011 VA examination.  Therefore, the Board finds that an increased rating under Diagnostic Code 5262 must also be denied.  See Butts.  This is true at all times from April 1, 2009, and therefore consideration of staged ratings is not warranted.  Hart.

Moreover, a separate rating under Diagnostic Code 5257 for right knee instability is not warranted because the preponderance of the lay and medical evidence shows that following surgery the Veteran did not suffer from right knee instability.  In support, the Board cites the findings and conclusions set forth in the February 2010 and June 2011 VA examination reports

e.  An Extraschedular Rating

Based on the Veteran's and his representative's claims that the appellant's right knee disorder is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU Prior to June 20, 2011

The Veteran asserts that he was unemployable prior to January 20, 2011, due to his service connected disabilities. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

Prior to January 20, 2011, service connection was in effect for major depressive disorder rated as 30 percent disabling from March 27, 2000, to June 19, 2011; gastritis rated as 10 percent disabling from February 12, 1999, and 30 percent disabling from August 14, 2005; a low back disability rated as 10 percent disabling from February 12, 1999; a fifth metatarsal disorder rated as 0 percent disabling from July 13, 1993; a left hip disorder rated as 0 percent disabling from February 12, 1999; right knee arthritis rated as 10 percent disabling from February 24, 2000, and 20 percent disabling from April 29, 2004, to April 1, 2009; right knee instability rated as 10 percent disabling from July 13, 1993, and 20 percent disabling from September 1, 1997, to April 1, 2009; and right knee replacement rated as 30 percent disabling from April 1, 2009 (not taking into account the temporary 100 percent rating from February 6, 2008, to March 31, 2008).  Therefore, the Veteran did not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating prior to January 20, 2011.  38 C.F.R. § 4.16(a).

A TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, as will be explained below, the Board finds that the evidence does not warrant a referral to the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

While the appeal was in remand status VA obtained retrospective opinions in August 2013 and an addendum to these opinions in September 2013, in which the examiners opined that the Veteran was not preclude from securing and maintaining substantially gainful employment of a sedentary nature.  Specifically, in one of the August 2013 opinions, the examiner opined as follows:

His back condition is noted to have been back strain and this is not likely to have progressed to prevent any work more than his right knee.  The metatarsal fracture is noted to have healed and he was able to work afterwards and therefore would not be expected to worsen to an extent to prevent any work. 

Based on prior exams, [V]eteran's back condition would never have prevented him from working although may have limited abilities to do heavy lifting chronically.  There is no indication in the time frame being evaluated that the fifth metatarsal fracture would have prevented [V]eteran from working.  His right knee . . . [caused two time periods in which he would not have been able to work following his surgery however for ] . . . [t]he remander of the time from 2004-2011 . . . the Veteran was  . . . working consistently full time . . . His knee condition on the right would have limited him to sedentary type work.  However, [V]eteran was trained to do police work and investigative work but not sedentary based investigative work.  His knee condition would not have allowed the work he had been doing previously but he could have been retrained for sedentary work.  

In another August 2013 opinion, the examiner opined as follows:

The [V]eteran's received a GAF score of 60, which reflects moderate impairment in Major Depressive Disorder symptoms . . . Although, there may be limitations in his ability to maintain employment, the [V]eteran's moderate symptoms do not completely prevent him from engaging in gainful employment with physical or sedentary work.  Veteran continues to display frustration and anger related to his physical limitations of his injuries, . . . but this does not totally limit his ability for employment, rather employment within a low-stress environment with limited contact with public and coworkers may be more reasonable.  

In one other August 2013 opinion, the examiner opined as follows:

His [service-connected] gastritis alone does not preclude securing and maintain gainful employment both physical or sedentary.  The [service-connected] gastritis also does not add any additional disability or limitations to his other [service connected] conditions if taken in aggregate . . .  

In the September 2013 addendum, the examiner opined that he agreed with the earlier opinions but would add prolonged sitting to the Veteran's functional limitations. 

While VA treatment records document the Veteran's complaints regarding difficulty working, nothing in the above medical opinions is contradicted by any of the other medical evidence found in the claims file.  See Colvin.  

In fact, similar opinions were provided by VA examiners July 2007, November 2008, and May 2011.  Specifically, at the July 2007 VA spine examination the examiner reported that the Veteran did not retire from his last job as a police officer because of his low back disability and opined that his low back disability does not prevent him from doing his most recent job.  At the July 2007 VA psychiatric examination the examiner appeared to opine that the Veteran's psychiatric disorder would improve if he could find a job to do with his physical limitations.  Thereafter, the November 2008 VA examiner opined that the Veteran's service connected disabilities would not prevent some type of employment provided the employment did not include prolonged standing, bending, heavy lifting, squatting, and climbing.  Likewise, while the May 2011 VA examiner opined that the Veteran would probably not be able to return to work as a police officer, he thereafter opined that the appellant probably could return to sedentary employment.

Therefore, the Board finds the above VA opinions that the Veteran's service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment of a sedentary nature at all times prior to June 20, 2011, the most probative evidence of record because they are supported by both the findings at the examination and/or citation to relevant evidence found in the record.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  In reaching this determination, the Board notes that the Federal Circuit has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Accordingly, while sympathetic to the Veteran's physical situation the Board nonetheless finds that the most probative evidence of record does not show that referral of the claim to the Director of the Compensation and Pension Service for extraschedular consideration is warranted for the pre-June 20, 2011, time period.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Also see 38 C.F.R. § 4.16(b); Hart.  Therefore, the claim is denied.

Conclusion

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and swelling as well as the claimant and others are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of the disabilities provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal, the Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claims the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

A rating in excess of 20 percent for right knee arthritis is denied at all times prior to April 1, 2009. 

A rating in excess of 20 percent for right knee instability is denied at all times prior to April 1, 2009. 

A rating in excess of 30 percent for status post right knee replacement is denied at all times from April 1, 2009.

A TDIU is denied at all times prior to June 20, 2011.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


